DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered. 
REMARKS
The amendments of 1, 5, 7, and 17, and the cancellation of claims 19-26 and 30-33 in the reply filed on 02/10/2021 are acknowledged. No new matter is entered. New grounds of rejection are set forth below.
Claims 1-5, 7, 8, and 12-18 are pending in this application
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 8, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zafar et al. (US 20080128020) in view of Hockaday (US 20090014056), Chang et al. (US 20170110600, cited in previous action, and Turner et al. (US 4366338), hereinafter referred to as Zafar, Hockaday, Chang, and Turner, respectively.
Regarding claims 1 and 16
depositing a first layer [300] (first metal layer [300], ¶0020) on a semiconductor layer including a compound semiconductor material [540]/[550] (¶0020, ¶0030); 
depositing a dopant layer [310] (second metal layer [310], ¶0020) formed on the first layer [300]; and
depositing a conductive layer [320] (third metal layer [320], ¶0020) on the dopant layer [310] to form the contact stack with the first layer [300].
The reference teaches that the first layer [300] comprises chromium and the dopant layer [310] comprises nickel, but fails to disclose palladium and tin, respectively (¶0027).
Hockaday discloses electrically conductive films for solar cells that are analogous to the first layer and dopant layer of Zafar, wherein the electrically conductive film may comprise chromium, nickel, palladium, and tin (Abstract, ¶0266). The reference recognizes the equivalency of chromium and palladium, and nickel and tin as conductive materials for solar cells. Thusly, it would have been obvious to include palladium and tin in the first and dopant layers of Zafar, respectively, since their equivalency is recognized by the prior art. See MPEP 2144.06, section II.
The references fail to teach that the method further comprises annealing the contact stack until the dopant layer and the first layer form a single intermediate layer between the semiconductor layer and the conductive layer, wherein annealing the contact stack occurs at a temperature less than or equal to 200 °C.
Chang discloses a method analogous to the method of Zafar, wherein the method comprises forming metal electrodes [12] on a semiconductor layer (Fig 2, ¶0049) which directly correspond to the contact stack and semiconductor layer of Zafar, respectively. Furthermore, the method includes annealing the metal electrode [12] at a temperature between 150 °C and 250 °C (¶0036-0037). Said process improves the photocurrent absorption efficiency of the device (¶0013). Thusly, it would have been obvious to one having ordinary skill in the art to include the annealing process of Chang in the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Moreover, it would have been obvious to combine the dopant layer and first layer to form an intermediate layer since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, wherein the first layer and the dopant layer comprise overlapping metal components. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP 2144.06, section I.
The applied references fail to teach that the dopant layer forms a doped area or anti-doped area within an area of the semiconductor layer.
Turner discloses PV cells analogous to the PV cells of modified Zafar (Col 1:11-13), wherein when the PV cell is heat treated, an overlaying metal tin layer diffuse n-type tin dopants into the underlying semiconductor layer and form a doped or anti-doped area in an area of the semiconductor layer (Col 5:37-44, Fig 2). Said diffusion alleviates the detrimental effects of grain boundaries in the semiconductor layer (Col 2:17-27). Thusly, it would have been obvious to one having ordinary skill in the art to modify the method of modified Zafar such that the dopant layer forms a doped area or anti-doped area with an area of the semiconductor layer to alleviate the detrimental effects of grain boundaries in the semiconductor layer (Turner, Col 2:17-27).
Regarding claims 2-3, modified Zafar discloses all of the limitations as set forth above. Furthermore, Zafar teaches that the compound semiconductor material comprises group III-V semiconductor material, wherein the group III-V semiconductor material comprises a combination of two or more of Ga, As, Al, In, or P (second semiconductor, Zafar, ¶0030).
Regarding claim 4, modified Zafar discloses all of the limitations as set forth above. Furthermore, the applied references teach that the semiconductor layer comprises an n-type semiconductor material since n-type dopants are diffused into the semiconductor layer (Turner, Col 5:37-44).
Regarding claim 5, modified Zafar discloses all of the limitations as set forth above. The references teach that the first layer includes palladium, but fail to teach that the first layer [300] further comprises one or more of Ni or Pt.
Hockaday discloses electrically conductive films for solar cells that are analogous to the first layer, wherein the electrically conductive film may comprise nickel and palladium (Abstract, ¶0266). The two metal components are taught by the  prior art to be useful for the same purpose as electrically conductive films for solar cells. Thusly, it would have been obvious to one having ordinary skill in the art to combine nickel with the palladium of the first layer since it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP 2144.06, section I. 
Regarding claim 7, modified Zafar discloses all of the limitations as set forth above. Moreover, the references fail to teach that the dopant layer comprises one or more alloying materials to form an alloy with the tin.
Zafar teaches that the dopant layer [310] (second metal layer [310], Zafar, ¶0020) comprises one or more alloying metal material (Zafar, ¶0007). Therefore, it would have been obvious to one of ordinary skill in the art to combine one or more alloying materials to form an alloy with the tin since it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, wherein the dopant layer may comprise Sn and metal component. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP 2144.06, section I.
Regarding claim 8, modified Zafar discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that it would have been obvious to one having ordinary skill in the art to form the one or more alloying materials  to include lead (Zafar, ¶0007) since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success supports a prima facie obviousness determination. See MPEP 2143, subsection E.
Regarding claim 12, modified Zafar discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the conductive layer [302] includes a conductive metallic material (aluminum, Zafar, ¶0027).  
Regarding claim 13, modified Zafar discloses all of the limitations as set forth above. Furthermore, the references teach that the conductive metallic materials includes aluminum (Zafar, ¶0027), but the applied references fail to disclose that the conductive metallic material comprises one or more of Cu, Sn, or Au.
Hockaday discloses electrically conductive films for solar cells that are analogous to the conductive layer of Zafar, wherein the electrically conductive film may comprise aluminum, copper, tin, and gold (Abstract, ¶0266). The reference recognizes the equivalency of aluminum and copper, tin, and gold as conductive materials for solar cells. Thusly, it would have been obvious to include conductive metallic material of Hockaday as the conductive metallic material of modified Zafar since their equivalency is recognized by the prior art. See MPEP 2144.06, section II.
Regarding claims 14-15, modified Zafar discloses all of the limitations as set forth above. The references fail to teach that the method further comprises providing a barrier layer between the dopant layer and the conductive layer, wherein the barrier layer comprises nickel.
The reference teaches that the contact stack may comprises a plurality of metal layers. Therefore, it would have been obvious to one having ordinary skill in the art to duplicate the number of metal layers since the courts have held that the mere duplication of parts has no patentable significance 
The reference fails to explicitly disclose the nickel layer as a barrier layer configured to prevent formation of one or more of whiskers, Kirkendall voids, or brittle intermetallic compounds. However, the Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963). Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present." See MPEP 2112.01.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zafar, Hockaday, Chang, and Turner as applied to claim 1 above, and further in view of Koo et al. (US 20130140065, cited in previous action), hereinafter referred to as Koo.
Regarding claims 17-18, modified Zafar discloses all of the limitations as set forth above. The applied references teach that one or more of the depositing of the first layer or the depositing the dopant layer, or the depositing of the conductive layer includes performing a deposition by a sputtering process (Zafar, ¶0015). 
The applied references fail to disclose the electrochemical process of the instant claimed invention.
Koo discloses a method of depositing a metal layer analogous to the method of modified Zafar, wherein the metal layers are applied to a PV device (¶0138). The reference teaches that the deposition In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) and MPEP 2144.06, section II.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DUJUAN A HORTON/               Examiner, Art Unit 1721                                                                                                                                                                                         
/ELI S MEKHLIN/               Primary Examiner, Art Unit 1796